Citation Nr: 1628747	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a right shoulder injury, status post-surgery, prior to January 8, 2014. 

2.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder injury, status post-surgery, on or after January 8, 2014, excluding the period from September 29, 2015 to November 1, 2015.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1989 to July 2009.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO, in relevant part, granted service connection for a right shoulder injury, status post-surgery, and assigned a noncompensable evaluation effective from August 1, 2009.  

The RO subsequently issued a rating decision in January 2014 and increased the evaluation to 10 percent effective from January 8, 2014.  Additionally, in a March 2016 rating decision, the RO assigned a temporary total evaluation for the Veteran's right shoulder disability effective from September 29, 2015, and a 10 percent evaluation effective from November 1, 2015.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issues of entitlement to higher initial evaluations remain on appeal and have been recharacterized as reflected on the title page.  

In October 2014 and July 2015, the Board remanded the claim for further development.  The case has since been returned to the Board for appellate review.  

In his July 2011 substantive appeal, the Veteran requested a hearing before the Board; however, he subsequently withdrew that request.  See June 2014 correspondence.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these records.  The Board notes that additional evidence has been associated with the claims file since the most recent statement of the case, including a February 2016 VA examination report.  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review this evidence on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Following the July 2015 Board remand, the Veteran was afforded VA examinations in September 2015 and February 2016.  However, the Board finds that the examinations are inadequate for rating purposes.  VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).  Moreover, the United States Court of Appeals for Veterans Claims recently clarified that the range of motion testing listed in the final sentence of § 4.59 is required, wherever possible, in cases of joint disabilities.  Correia v. McDonald, 2016 WL No. 13-3238 (Vet. App. July 5, 2016).  Although the September 2015 and February 2016 VA examiners performed some range of motion testing, the examination reports do not adequately address the range of motion testing required pursuant to 38 C.F.R. § 4.59.  

Moreover, the Board finds that there are internal inconsistencies in the September 2015 VA examination report.  Specifically, the examiner reported that the Veteran did not have a history of mechanical symptoms.  However, the examiner also cited medical records that noted symptoms such as clunking, popping, and grinding.  See, e.g., August 2008 private consult; April 2011physical therapy note.  The Board further notes that the February 2016 examination report reflects a history of mechanical symptoms.  Additionally, the September 2015 examiner reported that the Veteran did not have a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  However, the examiner also cited a September 2011 MRI report that noted posterior humeral subluxation, as well as other medical records that noted symptoms of subluxation.  Finally, in the July 2015 remand, the Board directed an examiner to reconcile the January 2014 and January 2015 VA examination findings that the Veteran had no history of mechanical symptoms or recurrent subluxation and dislocation, with the service treatment records and post service records that noted such symptoms.  Neither the September 2015 nor February 2016 examiners adequately address this issue.  

In light of the foregoing, the Board finds that remand is necessary to obtain a fully adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Furthermore, the Veteran reported that he received treatment from July 2009 to August 2013 as a military retiree at the Boone Medical Clinic located at the Joint Expeditionary Base (JEB) Little Creek-Fort Story, Virginia.  See November 2015 statement in support of claim.  The Board notes that the records associated with the claims file from that facility are dated in 2008.  Therefore, on remand, the AOJ should conduct all necessary development to obtain complete records from the JEB Little Creek-Fort Story Medical Clinic.  Furthermore, the Board notes that the most recent VA medical records currently associated with the claims file are dated in January 2015.  Therefore, on remand, the AOJ should obtain any outstanding VA medical records.

In addition, in January 2015, the Veteran identified numerous private health care providers.  The Veteran subsequently submitted private treatment records from several of his private physicians.  However, on remand, the AOJ should afford the Veteran an additional opportunity to submit complete authorization forms to obtain any outstanding private medical records.   

Lastly, as noted above, the February 2016 VA examination report was associated with the claims file after the most recent statement of the case.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of this evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a supplemental statement of the case (SSOC), if a grant of the benefit sought is not rendered.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder disability that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any records from the Gulf Coast Veterans Health Care System/Biloxi VAMC and the Panama City CBOC dated from January 2015 to the present.  

2.  The AOJ should contact the appropriate facilities to request treatment records from the Joint Expeditionary Base (JEB) Little Creek-Fort Story, Virginia, dated from July 2009 to August 2013 that pertain to treatment for a shoulder disorder.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right shoulder injury, status post-surgery.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner must report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion of the right shoulder in degrees.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If any such testing cannot be performed on the joint at issue, he or she should state so and provide an explanation.  

The examiner should state whether there is any form of ankylosis.  He or she should also indicate whether there is any impairment of the humerus, such as malunion, fibrous union, nonunion of the scapulohumeral joint, or loss of the head.  The examiner should also indicate whether there is any impairment of the clavicle or scapula.  

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.   

The examiner should comment on whether the Veteran has a history of mechanical symptoms and/or recurrent dislocation of the right shoulder.  In so doing, the examiner must address the prior examination findings of record, including the January 2014, January 2015, September 2015, and February 2016 examination reports.  The examiner should also reconcile the findings of the VA examination reports with the service treatment records and post-service medical records that note a history of symptoms of subluxation and dislocation. 

The examiner should clearly delineate all pathology and symptoms attributable to the Veteran's service-connected right shoulder disability, including the frequency, severity, and duration of such symptomatology.  

If the examiner is unable to distinguish between the symptoms associated with the service-connected disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


